Citation Nr: 1614533	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011; a statement of the case was issued in April 2013; and a substantive appeal was received in May 2013.   

The Veteran presented testimony at a Board hearing in January 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

Hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in August 2011, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At his January 2016 Board hearing, the Veteran testified that he noticed ringing in his ears while he was in service but stated that his hearing loss was so slight that he did not notice it for several years afterwards.  He testified that while he was in service, he was a missile crew chief.  He also stated that he was in the artillery for his entire time in service.  He stated that he went to the firing range to shoot pistols and rifles approximately once per month, and he did not wear hearing protection.  Following service, he was a service manager at a car dealership.  He was not a technician and was not exposed to excessive noise.  He stated that the VA fitted him for a hearing aid approximately seven and a half years ago. 

The service personnel records reflect that the Veteran was in the artillery and that his MOS was that of a missile crewman. The Board concedes that the Veteran was exposed to acoustic trauma.

The service treatment records reflect that upon entering service, the Veteran completed Reports of Medical History in October 1965 and January 1966 (VBMS, STRs, pgs. 21-24).  On both of them, he noted that he had infected ears.  His entrance examination was normal (VBMS, STRs, pgs. 19-20).  Upon separation from service, the Veteran completed a Report of Medical History in which he did not endorse hearing loss; he also denied running ears.  He stated that he had ear trouble as a child (VBMS, STRs, pgs. 42-43).  His separation examination was normal (VBMS, STRs, pgs. 17-18).

The service treatment records fail to reflect any findings attributable to hearing loss or tinnitus.  Comparing the January 1966 entrance examination with the December 1968 separation examination fails to reflect clinical hearing loss at either time, or any significant upward shift at the tested thresholds:





HERTZ

Jan. 1966
500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
0
0
5
0
   





HERTZ

Dec. 1968
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
5
10
5

The Veteran underwent a VA examination in August 2011.  The examiner reviewed the claims file in conjunction with the VA examination.  The examiner noted that the Veteran had military noise exposure in the form of missile fire and range fire without hearing protection.  The examination report reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 25, 25, 25, and 20.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 40, 50, 55, 50, and 55 decibels respectively.  Speech recognition scores were 100 percent in the right ear and 60 percent in the left ear.  The examiner noted that upon examination, the Veteran did not have a hearing loss disability (as defined by 38 C.F.R. § 3.385) in the right ear.  He did have hearing loss in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to service.  He cited the September 2005 Institute of Medicine Report on noise exposure in the military.  He noted that Noise and Military Service Implications for Hearing Loss and Tinnitus concluded that based on current knowledge, noise induced hearing loss occurs immediately.  The report noted that there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  Additionally, the examiner noted that according to the NOISE MANUAL (Fifth Edition edited by Berger et. al. AIHA Press 2000 p. 125) only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner stated that at separation from service, the Veteran's hearing was within normal limits in both ears with no standard threshold shift evident.  Consequently, the examiner found that the Veteran's current hearing loss is not consistent with noise induced hearing loss pattern.  The examiner noted that it is possible that aging, high blood pressure, diabetes, and usage of caffeine have contributed to his hearing loss.  He noted that the Veteran's asymmetric hearing loss is suggestive of other possible etiologies.  However, he stated that it would be speculative to allocate a portion of his current hearing loss and tinnitus to each of these etiologies.  Thus, he could not determine the etiology of his hearing loss and tinnitus without resort to mere speculation.

The Veteran submitted a March 2013 correspondence from Dr. R.V.A., who noted that the Veteran was a right handed shooter and had noise exposure on the left side 
(VBMS, 4/24/13).  The Veteran reported that over the years, his hearing has decreased.  He also reported that that as a result of asymmetric tinnitus, he had an MRI done.  It was negative and ruled out any kind of retrocochlear pathology.  

The examination report that reflects right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 15, 20, [not measured at 3000 hertz], and 25 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 45, 55, 50, [not measured at 3000 hertz], and 65 decibels respectively.  Speech recognition scores were 100 percent in the right ear and 32 percent in the left ear.  The Board notes that the report fails to reflect hearing loss (as defined by 38 C.F.R. § 3.385) in the right ear.  Dr. R.V.A. stated that the Veteran had a mild to moderate high frequency sensorineural hearing loss in the right ear and a moderate to moderately severe sensorineural hearing loss in the left ear.  Dr. R.V.A. noted that the Veteran had a bilateral sensorineural hearing loss and some asymmetry in the left ear with a significant history of noise exposure on the left side in the U.S. Army while being in the artillery, and also being a right handed shooter.  He opined that more likely than not, this noise exposure is related to his service in the U.S. Army.   

The Veteran submitted a January 2016 audiology report that reflects right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 15, 20, 25, 20, and 25 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 55, 60, 60, 65, and 70 decibels respectively.  Speech recognition scores were 100 percent in the right ear and 85 percent in the left ear.  The Board notes that the report fails to reflect hearing loss (as defined by 38 C.F.R. § 3.385) in the right ear. 

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements with regard to the left ear.  There is no doubt that he currently suffers hearing loss in the left ear.  However, with respect to the right ear, all three audiograms fail to reflect hearing loss (as defined by 38 C.F.R. § 3.385).

It is the second and third elements of service connection in which the Veteran's claim falls short.  The Board has conceded that the Veteran was exposed to excessive noise in service.  However, the service treatment records fail to reflect in-service incurrence or aggravation of a disease or injury.

With respect to the third element of service connection, the Board notes that service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established insofar as the service treatment records fail to reflect any hearing loss.  Moreover, the Veteran testified that he did not notice any hearing loss for several years after service.

Service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent an August 2011 VA examination.  However, the VA examiner concluded that the Veteran's hearing loss was less likely than not related to service.  The Board acknowledges that Dr. R.V.A. rendered an opinion stating that hearing loss was due to service.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of the Dr. R.V.A. in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regard to the first two factors, the Board finds the opinions to be equally probative.  The Board finds that although Dr. R.V.A. did not have access to the claims file, he was fully informed of the pertinent factual premises.  Likewise, the VA examiner, who did have access to the claims file, was also fully informed of the pertinent factual premises.  The Board finds that Dr. R.V.A. and the VA examiner provided fully articulated opinions, neither of which were equivocal in nature or expressed in speculative language.  

However, with regard to the third factor, the Board finds that the VA examiner's opinion was accompanied by a thorough rationale, while Dr. R.V.A.'s opinion was not.  The VA examiner cited medical treatises which concluded that based on current knowledge, noise induced hearing loss occurs immediately and that there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  

Dr. R.V.A.'s opinion failed to cite any medical literature upon which his opinion was based, nor did he address the medical literature cited by the VA examiner.  The basis for Dr. R.V.A.'s opinion is entirely unclear.  It appears that his opinion is based solely on the fact that no other excessive noise exposure was identified.  He failed to explain why the hearing loss could not have been age related, or related to some other cause.  
 
For the foregoing reasons, the Board finds that opinion of the VA examiner to be more probative that that of Dr. R.V.A.'s opinion.  

The Veteran himself believes that his current hearing loss is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Though the Board finds it credible that the Veteran was exposed to excessive noise in service, the etiology of his hearing loss (not documented until decades after service), cannot competently be determined by the Veteran.  

Finally, the Board notes that the August 2011 VA examiner's opinion included a statement that it is possible that diabetes could have contributed to his hearing loss.  Since the Veteran is service connected for diabetes mellitus, this may have raised the possibility of service connecting hearing loss to service on a secondary basis.

However, the Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  Because the evidence does not support a nexus between the Veteran's hearing loss and service, to include as secondary to diabetes mellitus, the Board is unable to grant the claim.
 
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


